Citation Nr: 1208526	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas



THE ISSUE

Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance or on housebound status. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to SMC based on the need for aid and attendance or on housebound status.  Thereafter, the RO was advised that the Veteran resided in Arkansas.  Although there were notations made in the claims folder in April 2002 and May 2008 requesting that the Veteran's claims folder be transferred to the Little Rock, Arkansas RO, it appears that it was not until March 2011, that his claims folder was transferred to the Little Rock RO, which currently has jurisdiction over this matter.  

The record reflects that by January 2002 RO rating decision, Veteran was declared incompetent, effective from January 7, 2002, and that his spouse, J.W., has been appointed as the payee of his compensation benefits. 

The Board notes that in September 2011, the Veteran's representative submitted a letter, along with a signed statement from the Veteran, indicating that he wished to withdrawal his "hearing and active Appeal".  Thereafter, however, in February 2012, the Veteran's representative submitted additional argument, in the form of a document titled "Appellant's Brief".  Thus, in light of this additional argument, submitted by the representative after the request to withdrawal this appeal, the Board will proceed to adjudicate the claim herein.  


FINDINGS OF FACT

1. The Veteran's sole service-connected disability -- posttraumatic stress disorder (PTSD) -- has been rated 100 percent disabling since March 12, 2001.
 
2. The Veteran is not shown to have been rendered housebound by his service-connected disability - PTSD. 

3. The Veteran's service-connected PTSD is not shown to prevent him from being able to care for his daily needs without requiring the regular aid and attendance of another person; nor is he shown to be bedridden or blind due to this service-connected disability. 


CONCLUSION OF LAW

The criteria for the award of SMC benefits, based on the need for regular aid and attendance or at the housebound rate, have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), and held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination in conjunction with his claim for entitlement to SMC.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

The Board notes that the Veteran has submitted medical statements from his private internist, Dr. Patel, which discuss the severity of his medical problems and provide medical statements for consideration of aid and attendance or housebound status.  These medical statements, along with the other medical evidence of record, provide the Board with sufficient evidence to adjudicate the claim.  While Dr. Patel did not address the Veteran's PTSD specifically, the record does not indicate that the Veteran's PTSD alone necessitates the need for regular aid and attendance or causes him to be housebound.  Thus, the Board concludes that a VA examination/opinion is not necessary.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Thus, it appears that all obtainable evidence identified by the Veteran, relative to his claim, has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Special monthly compensation (SMC) at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Under 38 U.S.C.A. § 1114(s), SMC is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 

The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether a veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.

The record reflects that service connection has been established for PTSD only, and a 100 percent disability rating was assigned, effective from March 12, 2001.  In that regard, on VA examination in April 2001, it was noted that the Veteran's psychiatric symptoms appeared to be very frequent, very severe, and of long duration, without remission.  On psychological testing, he appeared to be extremely confused and disturbed, had trouble understanding what people were saying, and his memory was very poor for recent events.  The examiner noted that the Veteran demonstrated symptoms of PTSD, dysthymia, dementia, thought disorder, alcohol-induced mood disorder, and various personality disorders.  An overall Global Assessment of Functioning (GAF) score of 35 was assigned.  The examiner concluded that the Veteran's psychosocial functional status and quality of life were severely impaired in nearly all spheres, including employment, routine responsibilities, family role functioning, physical health, and interpersonal relationships.   

In support of his claim, the Veteran submitted several letters from a private physician, Dr. Hasmukh Patel, dated in February 2000, January 2008, and April 2008.  These letters reveal that Dr. Patel is an internal medicine doctor, had treated the Veteran since 1998, and has treated the Veteran for multiple medical conditions, including hypertension, chronic low back pain and radiculopathy, history of CVA (cerebrovascular accident), and a tic disorder.  

In the January 2008 note, Dr. Patel indicated that the Veteran's "complete diagnosis" was hypertension, LBP, tics, history CVA, and ED.  Dr. Patel circled "yes" in response to the questions of whether the Veteran was able to walk unaided, was able to feed himself, was able to care for the needs of nature, was able to sit up, and was able to travel.  Dr. Patel noted that the Veteran stated he was no longer driving a vehicle.  Dr. Patel circled "no" in response to the questions of whether the Veteran needed assistance in bathing and tending to other hygiene needs, whether he was confined to bed, whether he was blind, whether he could leave home without assistance, and whether he required nursing home care.  Finally, Dr. Patel indicated that because of the Veteran's constant tics while awake, he might need aid and attendance while driving.

In a letter dated in August 2008, Dr. Patel indicated the Veteran was under his care for multiple medical conditions, to include, but not limited to, hypertension, chronic low back pain and radiculopathy, history of CVA, and a tic disorder.  Dr. Patel noted that the Veteran suffered from the tic disorder for several years, and had no relief from this problem, and that the Veteran was unable to seek or maintain employment, and that due to his chronic health conditions, it was most unlikely that he would ever be able to work again.  Dr. Patel indicated that the Veteran had difficulty performing his tasks of daily living and required assistance from family members, and was unable to drive a motor vehicle due to the severity of his conditions, and relied on others to provide transportation.  Dr. Patel opined that at this point, the Veteran's medical condition was fair and his prognosis was poor, and opined that it was unlikely that the Veteran would ever see any major improvements in his conditions.

In a statement submitted in October 2008 (accepted as a notice of disagreement), the Veteran indicated that he was not confined to bed, but was not able to be alone because of the TIAs (mini-strokes) he had in the past.  He claimed he had to take his wife off her job to take care of him, and that he was unable to drive, cook, clean house, or mow the lawn.  He indicated that because of his health conditions, he forgot to take his medications.  He requested that his wife be his "aid and attendance" because of her losing her job, and the doctor saying there would not be a change in his condition.  

In his substantive appeal (VA Form 9), the Veteran contended that he had dystonia and many strokes (TIAs) and was unable to drive or mow the lawn.  He indicated he could not do anything and that his wife had to quit her job so that she could be with him 24 hours a day.  

As noted above, the record reflects that the Veteran's sole service-connected disability is PTSD, for which a 100 percent disability rating has been granted, effective from March 12, 2001.  Further, in this case, the Veteran is neither bilaterally blind, nor bedridden, nor confined to a nursing home or to a wheelchair due to service-connected disabilities.  The evidence of record establishes that the Veteran lives at home with his wife, and although he is unable to drive a car himself, he is able to leave the house and is not housebound.  Further, the evidence reflects that he has neither the anatomical loss nor the loss of use of both feet, nor of one hand and one foot.  In order to meet the regulatory criteria for aid and attendance, the evidence must demonstrate that the Veteran is so helpless due to service-connected disabilities as to need or require the regular aid and attendance of another person.  See 38 C.F.R. § 3.350(b).  

The overall clinical findings and observations made by the VA examiner noted above does not support the conclusion that the Veteran's service-connected PTSD alone affects his ability to keep himself ordinarily clean and presentable and to protect himself from the hazards or dangers incident to his daily environment.  While his PTSD no doubt contributes to his inability to do these tasks, the letters from Dr. Patel, as well as the Veteran's own statements, show that his problems with performing routine daily functions are primarily related to non-service-connected disabilities.  Moreover, Dr. Patel indicated that the Veteran was able to walk unaided, feed himself, bathe and tend to his other hygiene needs, care for his needs of nature, sit up, and travel (but also noted that the Veteran can no longer drive a vehicle).  Dr. Patel essentially determined that the Veteran was not housebound, noting that while he could not leave the house without assistance, he could travel, but could not drive himself.  

Although the Veteran does not qualify for SMC on the basis of a need for aid and attendance, he may receive additional compensation based upon being housebound if, as noted above, he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17 ) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly compensation at the aid and attendance rate.  38 U.S.C.A. §§ 1114(s); 1521(e); 38 C.F.R. § 3.351(d). 

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  While the Veteran does have a qualifying, single, service-connected disability rated as 100 percent disabling, he does not have any additional service-connected disabilities, and although Dr. Patel indicated the Veteran needed assistance in getting out of the house - due primarily to non-service-connected disability, he was able to leave the house and was not substantially housebound due to service-connected disabilities.  Thus, the evidence shows that the Veteran's situation does not meet the criteria for SMC on the basis of being housebound.   

Under these circumstances, while the Board recognizes that the Veteran's service-connected PTSD does have a significant impact on his daily life and activities, as demonstrated by his current 100 percent rating, the evidence of record does not support a finding that this service-connected disability necessitates the need for regular aid and attendance, or cause the Veteran to be housebound.  Further, the evidence of record does not show that his service-connected PTSD alone is of such severity as to require the aid and attendance of another, or cause him to be bedridden.  As the preponderance of the evidence is against the Veteran's claim for SMC due to being housebound, or in need of regular aid and attendance, due to service-connected disability, the benefit of the doubt doctrine does not apply, and the claim for SMC, based on the need for regular aid and attendance or at the housebound rate, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Entitlement to SMC, based on the need for regular aid and attendance or at the housebound rate, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


